               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

PENNY DEFALICO,

                       Plaintiff,
                                                   Case No. 18-CV-559-JPS
v.

FMA ALLIANCE LTD,
                                                                  ORDER
                       Defendant.


        On December 26, 2018, the parties filed a joint stipulation of

dismissal of this action with prejudice and without costs assessed to any

party. (Docket #38). The Court will adopt that stipulation. See Fed. R. Civ.

P. 41(a)(1)(A)(ii). The parties’ various pending motions will be denied as

moot. (Docket #22, #31, #33, and #34).

        Accordingly,

        IT IS ORDERED that the parties’ joint stipulation of dismissal

(Docket #38) be and the same is hereby ADOPTED; this action be and the

same is hereby DISMISSED with prejudice and without costs to any party;

and

        IT IS FURTHER ORDERED that the parties’ pending motions

(Docket #22, #31, #33, and #34) be and the same are hereby DENIED as

moot.

        Dated at Milwaukee, Wisconsin, this 28th day of December, 2018.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge
